Citation Nr: 1635147	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of a 100 percent rating for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from December 1971 to September 1974.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014, the Board remanded the appeal for further development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 

FINDING OF FACT

The evidence does not show material improvement in the Veteran's major depressive disorder (while working or actively seeking work).


CONCLUSION OF LAW

Restoration of the 100 percent disability rating for major depressive disorder is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.343(a), 4.13 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2007, the RO granted entitlement to service connection for major depressive disorder and assigned a 100 percent rating, effective October 19, 2006.  In November 2009, the RO proposed reducing the rating for the disability to 30 percent.  In January 2010, the RO implemented the proposed rating, effective April 1, 2010.

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.

As the Board is restoring the 100 percent rating, the question of whether the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) need not be addressed.  Similarly, as the Board is granting the benefit sought, further discussion of the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 is unnecessary.

As the rating for the Veteran's major depressive disorder was in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344 are not applicable.  The regulation governing rating reductions in cases such as this one, where the rating being reduced was a total disability rating, i.e., 100 percent, provides that the rating will not be reduced without examination showing material improvement in physical or mental condition.  38 C.F.R. § 3.343.  This regulation also provides that examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  Id.  In this case, the Board finds that, while the VA examination reports and VA treatment records show some improvement in the Veteran's psychiatric symptoms, that improvement was not so significant to constitute material improvement under the applicable regulation.

Major depressive disorder in rated under 38 C.F.R. § 4.130, Diagnostic Code 9434; however, all psychiatric disabilities are rated under the general rating formula for mental disorders.  Under the general rating formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

At a March 2007 VA examination, the VA examiner reviewed the claims file and noted that the Veteran's psychosocial functioning was fair to poor.  The Veteran reported having a circle of friends but was at times suspicious and aggressive with them.  The Veteran reported symptoms including sadness, tearfulness, low libido, poor appetite, irritability, apathy, poor sleep and he evidenced a high degree of interpersonal suspiciousness and paranoia.  In addition, he reported thinking about suicide "a lot" but denied any history of attempts or current intent.  On examination, the Veteran was casually dressed with unremarkable psychomotor activity, speech and thought process.  While he appeared anxious and depressed, he was cooperative toward the examiner and had appropriate affect.  Although there was paranoid ideation, he was oriented to person, place and time.  There was some sleep impairment but no inappropriate behavior.  There was appropriate interpretation of proverbs.  While he reported obsessive/ritualistic behavior, he denied any significant problems resulting from this behavior.  There was fair impulse control, prior violence that the Veteran declined to describe in detail, and the ability to maintain personal hygiene.  The Veteran also reported some memory loss.  The examiner noted that the Veteran was unemployed due to a back disability but that the Veteran claimed that he was unemployed due to the effects of his psychiatric disorder.  The GAF score was 51 and the examiner diagnosed him with major depressive disorder due to medical problems with possible psychotic features.  The examiner opined that his major depressive disorder resulted in total occupational and social functioning, but also noted that his back pain ended his career as a truck driver which was a major blow to his self-image.

At a June 2009 VA examination, the VA examiner reviewed the claims file and noted that the Veteran was appropriately dressed with restless psychomotor activity.  Attitude was indifferent and affect was described as inappropriate, constricted and often childlike.  The Veteran reported that his mood was sometimes good, but sometimes not.  Attention was intact but he was unable to do serial 7s or spell a word forward and backward.  While he was oriented to person, place and time, his thought process was circumstantial and tangential.  Thought content included suicidal and paranoid ideation and he reported sleep impairment.  There were no audio or visual hallucinations, his behavior was appropriate, he interpreted proverbs appropriately, and there was no obsessive or ritualistic behavior.  While the Veteran also reported panic attacks, there was good impulse control, no episodes of violence or problems with activities of daily living.  Remote and immediate memory was noted to be normal while recent memory was mildly impaired.  The examiner observed that he could not rule out symptom exaggeration of malingering because the Veteran appeared to mimic stereotypic presentation of someone suffering with mental retardation and he gave few specifics.  Accordingly, the examiner indicated that further neuropsychological testing was required before an accurate GAF score could be assigned or a more reliable assessment of the impact of his depression on his occupational and social functioning could be made.

In October 2009, the Veteran underwent neurological testing.  Following a review of the claims file and interview, the examiner noted that the Veteran presented as suspicious, paranoid and seemingly delusional.  Following administration of various tests, the examiner determined that the Veteran's cognitive functioning could not be assessed in a reliable or valid manner.  He performed well below thresholds on several measures specifically designed to assess effort and level of task engagement, suggesting an apparent inability or unwillingness to fully engage in and provide sustained effort during the evaluation process which resulted in non-credible test performance.  His rather unusual pattern of variable and inconsistent performance across and within cognitive domains was further suggestive of non-credible test performance.  Furthermore, the depth and breadth of his deficits were well beyond that which is commonly seen in patients with psychiatric illness.  The examiner observed while that the Veteran's self-report of psychiatric symptoms was also unusual and highly suggestive of symptom exaggeration, the Veteran's performance was such that it was not possible to reliably determine his current cognitive or psychiatric status.

In November 2009, the RO proposed reducing the rating for the depressive disorder from 100 to 30 percent.  In January 2010, the RO implemented the proposed rating.  The Veteran appealed the reduction.

In January 2014, the Board, finding the October 2009 opinion inadequate, remanded the appeal for another examination.

In May 2014, following a review of the claims file and interview with the Veteran, a VA examiner observed that overall the Veteran presented with continued depressive symptoms that were in the moderate range and somewhat controlled with medication and intervention.  While the Veteran was in a dating relationship and had other meaningful relationships, he was still unemployed due to his back problems.  The examiner further noted that while there was little support warranting a total disability rating based solely on his depressive disorder, it appeared likely that the prior mental health examiner erroneously included the back pain as part of the overall impairment of the Veteran as opposed to only addressing the impairment resulting from the mental health issues.  As to whether there had been any material improvement, the examiner opined that while it appeared that there had been some improvement in GAF scores during the period in question, it was difficult to say given the possibility of an inaccurate impairment evaluation dating back to the 2007 examination.  She estimated that his current GAF score would be about 55 to 60.

The above evidence reflects that while the Veteran's symptoms may have improved since the March 2007 VA examination, there has been no significant or material improvement.

Initially, the Board notes that while reasonable examiners may disagree as to whether the Veteran's depressive disorder resulted in total impairment at the time of the March 2007 examination, the dispositive question here is whether there has been any material improvement in the Veteran's mental health disorder.  While the May 2014 examiner noted that the Veteran presented with depressive symptoms in the moderate range and with a GAF score of about 55 to 60 - applicable to moderate symptoms or moderate difficulty in social, occupational, or school functioning - she concluded that it was difficult to say whether there had been any material improvement in his symptoms.  Indeed, the March 2007 examiner noted that the Veteran exhibited unremarkable psychomotor activity, speech and thought process; that he was cooperative and had appropriate affect; that he was oriented to person, place and time; that there was no inappropriate behavior; that there was appropriate interpretation of proverbs.  Accordingly, a GAF score of 51 was assigned, also applicable to moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The results of the June and October 2009 examinations were determined to be unreliable and therefore the symptoms associated with those examinations carry little probative value.  Hence, in comparing the March 2007 examination with the May 2014 examination, the Board finds that although there may have been some improvement, the most probative evidence indicates that there has not been material improvement in the appellant's mental condition.  Finally, the AOJ has not established that any improvement was obtained while working or actively seeking work.  38 C.F.R. § 3.343.  Accordingly, restoration of the 100 percent rating for major depressive disorder is warranted.


ORDER

Restoration of a 100 percent rating for major depressive disorder is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


